DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to teach or anticipate the claimed invention.  Specifically, Shih (US Publication 2005/0155504) teaches the knob body and its features (see FIG. 1-3 of Shih and feature 10 of the instant invention).  Shih does not teach an extending handle.  Hickingbotham (US Publication 2012/0150216) teaches an extending handle (70).  However, it is not readily obvious from the combination of Shih and Hickingbotham to arrive at the instant invention due to the specifics of the extending handle and its structure with the knob body.  Thus, the prior art fails to teach “an extending handle having a handle body formed on a top of the extending handle; a ball joint formed on a bottom of the extending handle, engaged with and enclosing the bowl-shaped head of the knob body, being hollow, and having an opening formed in a bottom of the ball joint; a chamber formed in the ball joint and communicating with the opening of the ball joint; and an inner surface formed in the ball joint, corresponding to the outer surface of the bowl-shaped head in shape, and abutting the outer surface of the bowl-shaped head: a collar formed on and extending downward from an inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and surrounding the central post of the knob body; and a fixing plate formed on and extending downward from the inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and mounted in the slot of the fixing seat, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853